Case 0:18-cv-61861-BB Document 16 Entered on FLSD Docket 10/09/2018 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                FORT LAUDERDALE DIVISION

 HOWARD COHAN,

        Plaintiff,
                                                         CASE NO.:      0:18-CV-61861-BB
 vs.


 3030 BAYSHORE PROPERTIES LLC
 a Florida Limited Liability Company,
 d/b/a THE ELITA HOTEL

       Defendant(s).
 ____________________________________/
              JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

        The Plaintiff, HOWARD COHAN and the Defendant, 3030 BAYSHORE PROPERTIES

 LLC, a Florida Limited Liability Company,, d/b/a THE ELITA HOTEL, (the Parties) hereby

 stipulate that (1) the Parties have settled this action; (2) Plaintiff voluntarily dismiss this action

 with prejudice against 3030 BAYSHORE PROPERTIES LLC, a Florida Limited Liability

 Company,, d/b/a THE ELITA HOTEL; (3) the Parties shall bear their own costs and fees except

 as provided for in the Parties’ Settlement Agreement; and (4) the Parties condition the stipulation

 upon this Court entering an order retaining jurisdiction to enforce the terms of the Parties’

 Settlement Agreement. See Anago Franchising, Inc. v. Shaz, LLC, 677 F.3d 1272 (11th Cir. 2012).




                                                   1
Case 0:18-cv-61861-BB Document 16 Entered on FLSD Docket 10/09/2018 Page 2 of 2



        RESPECTFULLY SUBMITTED October 9, 2018.

  By: /s/ Gregory S. Sconzo                         By: /s/ Arlene K. Kline
  Gregory S. Sconzo, Esq.                           Arlene K. Kline
  Florida Bar No.: 0105553                          Florida Bar No. 104957
  The Law Office of Gregory S. Sconzo, P.A.         E-mail: arlene.kline@akerman.com
  5080 PGA Boulevard, Suite 213                     Caitlin F. Saladrigas
  Palm Beach Gardens, FL 33418                      Florida Bar No. 95728
  Telephone: (561) 729-0940                         E-mail: caitlin.saladrigas@akerman.com
  Facsimile: (561) 491-9459                         AKERMAN LLP
  Service Email: sconzolaw@gmail.com                777 South Flagler Drive
  Email: greg@sconzolawoffice.com                   Suite 1100 West Tower
  Attorney for Plaintiff                            West Palm Beach, FL 33401-6183
                                                    Telephone: (561) 653-5000
                                                    Facsimile: (561) 659-6313



                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on October 9, 2018, I electronically filed the foregoing

 document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document

 is being served this day on counsel of record in this action via transmission of Notices of Electronic

 Filing generated by CM/ECF.

                                                       _ /s/ Gregory S. Sconzo
                                                       Gregory S. Sconzo, Esq.




                                                   2
